Citation Nr: 0212208	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  00-00 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE


Entitlement to service connection for an acquired psychiatric 
disorder.

(Entitlement to service connection for arthritis of the back 
and for headaches secondary to a head injury will be 
addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1970, and again from September 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied entitlement to service 
connection for an acquired psychiatric disorder, a 
compensable disability evaluation for the residuals of 
lacerations of the forehead and scalp, and determined that 
new and material evidence had not been submitted to reopen 
the claims of entitlement to service connection for arthritis 
of the back and for an eye condition and headaches as 
secondary to a head injury.  In February 2001, the veteran 
withdrew his claim for service connection for an eye 
condition and in May 2001, all other issues on appeal were 
reviewed by the Board.  The issue of entitlement to a 
compensable evaluation for lacerations of the forehead and 
scalp was denied by the Board.  The Board also found that new 
and material evidence had been submitted to reopen the claims 
of entitlement to service connection for arthritis of the 
back and for headaches.  Accordingly, those claims were 
reopened and considered on the merits.  The Board then 
remanded the issues of entitlement to service connection for 
an acquired psychiatric disorder, arthritis of the back, and 
for headaches as secondary to a head injury for further 
development.  The RO completed the requested development, but 
continued the denial of benefits sought.  Therefore, this 
matter has been returned to the Board for further appellate 
review.

The issue of entitlement to a waiver of recovery of an 
overpayment was also before the Board in May 2001, and was 
remanded for further development.  That issue has been 
resolved in the veteran's favor and is no longer on appeal.
The issues of entitlement to service connection for arthritis 
of the back and for headaches secondary to a head injury will 
be addressed in a separate decision because additional 
development has been undertaken at the Board pursuant to the 
recent development authority granted in 67 Fed. Reg. 3099 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran is not currently diagnosed as having a 
psychiatric disorder.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West Supp. 2001)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  The veteran was notified of this regulatory 
change in a letter dated in June 2001.

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
of the requirements of the VCAA specifically and in detail in 
a letter dated in June 2001.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that the 
veteran was clearly notified of the evidence necessary to 
substantiate his claim.  Under these circumstances, the Board 
finds that the notification requirement of the VCAA has been 
satisfied.  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording him a 
number of physical examinations.  It appears that all known 
and available medical records relevant to the issue on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  The only outstanding record is of an alleged 
hospitalization during service.  This record is being sought 
in order to develop the issues of entitlement to service 
connection for arthritis of the back and for headaches as 
secondary to a head injury and is not relevant to the issue 
addressed in this decision.


The Board additionally notes that the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claim.  The veteran testified before the undersigned Board 
Member in February 2001, and has participated in the 
development of this claim subsequent to the Board's May 2001 
remand.  The veteran advised VA in July 2001, that he had no 
further evidence to submit.  Thus, the Board finds that VA 
has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

The veteran's service medical records are devoid of treatment 
for a psychiatric disorder; however, he underwent examination 
in December 1971 and noted on his medical history that he was 
nervous.  As such, the veteran was referred for a psychiatric 
evaluation.  There was no evidence of psychosis, brain 
damage, or other condition which would require disposition 
through medical channels found upon examination.  The veteran 
was diagnosed with chronic alcoholism and recommended for 
expeditious separation.  The veteran was discharged under 
honorable conditions in January 1972.

In August 1980, the veteran filed an application for 
compensation or pension benefits and asserted that he injured 
his head during service and injured his back in 1980.  There 
was no mention of a psychiatric disorder.  It was not until 
the veteran's current claim, filed in May 1999, that he 
asserted having developed a nervous condition during service.

In August 2000, the veteran's brother and sister submitted 
statements that the veteran returned from service a changed 
person with drinking problems that ruined his nervous system.  
The veteran's post-service treatment records do not show any 
psychiatric treatment; however, his treating physician since 
June of 1984 reported in December 2000, that the veteran 
experienced stress during service, initially developed a 
nervous disorder during service, and had a psychosis soon 
after discharge from service.

The veteran testified in February 2001, that he became 
nervous during service when he found out that his twin 
brother was shot while serving in the Republic of Vietnam.  
He stated that he became agitated and easily angered and 
began drinking alcohol heavily, eventually being discharged 
from the service due to his alcoholism.  

At VA examination in November 2001, the veteran reported 
drinking heavily for twenty-five years then becoming nervous 
after tapering off the alcohol.  Following a complete 
evaluation of the veteran and review of his claims folder, 
the examiner was unable to find evidence of an active 
psychiatric disorder.  As such, the veteran was found to have 
no current psychiatric disability.


VA obtained records from the Social Security Administration 
which show that the veteran was found to be disabled as of 
March 1985.  The veteran was found to be disabled due to 
disorders of the back and vertiginous syndromes.  The records 
of the Social Security Administration do not make mention of 
a psychiatric disorder.

Given the evidence as outlined above, the Board finds that 
the veteran does not have a current psychiatric disability 
for which service connection may be granted.  Although the 
veteran's treating physician reported nervousness which 
developed in service, the Board notes that the physician did 
not start treating the veteran until approximately twelve 
years after his discharge from service so any opinion 
rendered regarding a presence of a disability which is not 
shown in the service medical records or immediate post-
service medical records must be based solely on a history as 
related by the veteran.  Because the Board is not bound by a 
medical opinion based solely upon an unsubstantiated history 
as related by the veteran (see LeShore v. Brown, 8 Vet. App. 
406, 409 (1995)) and there is no evidence of a current 
psychiatric disability, the Board hereby denies service 
connection for an acquired psychiatric disorder.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

